DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/29/20; 2/12/21 has/have been acknowledged and is/are being considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “determining whether there is a need for delivering a real ventricular pace” in lines 10-11, however, lines 1-2 state "a method for implementing a dual-chamber pacing mode without ventricular pacing".  It is vague as it is unclear how a method that that is implemented without ventricular pacing delivers a real ventricular pace”.
Claims 2-10 are rejected for inheriting the same deficiencies as claim 1.
Claim 2 recites the limitation “delivering a real ventricular pacing impulse” in lines 2-3, however, lines 1-2 of both claims 1 and 2, state "a method for implementing a dual-chamber pacing mode without ventricular pacing".  It is vague as it is unclear how a method that that is implemented without ventricular pacing delivers a real ventricular pace”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casavant (U.S. Pat. 6,330,477).
Regarding claim 1, Cassavant discloses a method for implementing a dual-chamber pacing mode comprising: obtaining pacing mode information configured by the user (e.g. Col. 5, ll. 36-49); Controlling a dual-chamber pacemaker to operate in an ADD mode and detecting whether there is a need for delivering a pace (e.g. s110) and performing a predetermined interruption process if a need for delivering a pace is detected (e.g. S118), wherein the predetermined interruption process comprises: determining whether a chamber to be subsequently paced is a ventricle (e.g. s122); and returning, after the predetermined interruption process is terminated, to the step of controlling the dual-chamber pacemaker to operate in the ADD mode and detecting whether there is a need for delivering a pace (e.g. s130).  
It is noted that Cassavant discloses that it determines that it does not need to pace, therefore Cassavant anticipates the first contingency and thus anticipates the entire claim as the remaining limitations are based on the first contingency requiring pacing to be delivered. See MPEP 2111.04(II).
Regarding claim 2, Cassavant further discloses wherein the predetermined interruption process further comprises: if delivery of a real ventricular pace is needed, delivering a real ventricular pacing impulse VP, and terminating the predetermined interruption process (e.g. s118).
Regarding claims 3-9, Cassavant teaches the first two contingencies as disclosed in detail above in the rejection of claim 1.  Claims 3-9 are further contingencies that do no place any other limits on the claim and are therefore not necessary as long as the first contingency is met. It is suggested to claim limitations for all of the contingencies instead of just a series of if statements that only add limitations if one of the contingencies are met. See MPEP 2111.04(II).
Regarding claim 10, Cassavant teaches that the method is performed in an implantable pacemaker (e.g. Figs. 1-2) having a microprocessor (e.g. 224), analog to digital circuitry (e.g. 222) and pacing circuitry (e.g. 230).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REX R HOLMES/           Primary Examiner, Art Unit 3792